Citation Nr: 1438281	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability.   

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 2007 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2009, the Veteran testified at a video conference hearing.  A transcript of the hearing is of record. The Board notes that the Veterans Law Judge that conducted the October 2009 hearing is no longer with the Board.  The Veteran was notified in June 2014 and provided an opportunity to have another Board hearing.  However, to date the Veteran has not responded and the Board concludes that the Veteran does not wish to appear at another Board hearing.  

The Board remanded the claims for additional development in December 2009 and July 2011.  

A review of the Veteran's Virtual VA claims file reveals a June 2014 Appellate Brief.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a low back disability.  

2.  The Veteran does not have a current diagnosis of a bilateral knee disability. 

 
3.  The Veteran does not have a current diagnosis of a left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in July 2007 2007.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in July 2007 and a VA addendum report in September 2007.  The Board finds that, when taken together, the VA examination reports are adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was scheduled for additional VA examinations in regards to his lay assertions in March 2010, April 2010, and July 2011, but repeatedly failed to report.  The Board notes a July 2011 VA Report of General Contact in which the Veteran stated he was currently a reservist trying to get into active duty and chose not to keep his scheduled VA examination.  The Board also notes an August 2012 report that shows the Veteran reported that he was currently active duty and still did not want to have a VA examination.  The Veteran stated that he was on his way to Afghanistan.  Furthermore, the Board points to a September 2012 VA memo regarding the Veteran's return to active duty.  The memo noted that Veteran failed to report in July 2011 and was not on active duty during the scheduling of the examinations or on the date of the appointment of the actual examinations.  The memo also noted that SHARE print screens did not corroborate the Veteran's assertion that he had returned to active duty in late August 2012.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  The Board finds that the VA has complied with the duty to assist and an additional remand to schedule the Veteran for another examination is not warranted and the Board must decide the case on the current evidence of record.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a Board hearing in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issues on appeal and explained to the Veteran that his claims were previously denied because there was no evidence of current disabilities.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.  

The Board is also satisfied that there has been substantial compliance with the December 2009 and July 2011 remand directives, which included affording the Veteran additional VA examinations.  Again, the Board notes that the Veteran failed to report to these scheduled examinations despite being advised of the examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a low back disability, bilateral knee disability, and left ankle disability that are related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records show that on December 8, 1998, the Veteran was treated for pain in the left ankle and swelling.  The examiner noted that the left ankle was swollen and tender across the medial and lateral malleolus.  X-rays were negative and the examiner diagnosed a severe sprain of the left ankle.  The examiner prescribed Motrin and crutches with a follow-up in one week.  The Veteran was then placed on light duty for one week.  

A December 14, 1998, treatment record shows that the Veteran was seen again for his left ankle.  The examiner noted that the ankle had improved but was still only partial weight bearing and the Veteran was using crutches.  A post splint was applied to the left ankle and post removal the Veteran had mild edema and medial malleolus and lateral malleolus.  The examiner noted there was no appreciable joint instability.  The Veteran was diagnosed with a Grade II sprain of the left ankle.  The Veteran was instructed to continue his current treatment of post splint ace bandage, crutches, weight bearing as tolerated, and Ibuprofen.  The Veteran was placed on light duty for two weeks, including no shipboard duties until the crutches were no longer required.  The Veteran also underwent a physical therapy consultation.  

In August 2000 and September 2004 the Veteran reported that he had a bone, joint, or muscle problem that may prevent him from doing physical activity.  

A February 2002 periodic report of medical examination shows that the Veteran's lower extremities and spine and other musculoskeletal were noted as normal.  On the report of medical history the Veteran reported recurrent back pain, and broken bones.  The Veteran reported that he had problems with back during physical training or stress.  The Veteran also reported a broken ankle at age 23 that was casted and caused no problems since.  

In June 2006 and February 2007 the Veteran also reported that he had a bone or joint problem that could be made worse by a change in his physical activity.

A February 12, 2007, treatment record shows that the Veteran reported back problems since 2002.  A February 15, 2007, treatment record shows that the Veteran reported back pain again.  

On his March 2007 separation report of medical history the Veteran reported that he had recurrent back pain and knee trouble.  The Veteran reported that he had intermittent back pain for a couple of years that was diagnosed as back spasms.  The Veteran also reported that he had intermittent left knee pain for the prior year but never requested an evaluation.  A March 2007 examination found that the Veteran had appropriate range of motion of the knees with no valgus or varus stress or laxity.  The Veteran was positive for patellar grind test.  The examiner diagnosed probable bilateral patella femoral syndrome.  

The Veteran was afforded a VA examination in July 2007.  The Veteran reported he developed back pain in 2001 with no direct injury.  The Veteran reported that he woke up with back pain and was told to lose weight and was given ibuprofen.  The Veteran reported that he continued to have intermittent back pain to the present time that was made worse by prolonged standing or running, especially while playing basketball.  The Veteran also reported that he had some stiffness and the pain was a dull achiness.  On physical examination the Veteran had normal orthotic curvature, with no kyphoscoliosis or scoliosis present.  There were no muscle spasms, tightness, or point tenderness.  The Veteran completed range of motion testing with no pain noted.  X-rays showed no significant degenerative changes or spondylolisthesis and no acute bony abnormality.  The examiner concluded that x-rays and the spine examination were normal.  

The Veteran also reported a history of developing knee pains in his last six years in the military.  The Veteran reported that he was given medications for pain and inflammation.  The Veteran reported that the knee injuries were from overuse.  The Veteran reported that he currently experienced some pain and stiffness, but no weakness, swelling or instability.  The Veteran reported that the pain was made worse by prolonged walking, standing or running.  Physical examination of the knees revealed no warmth, swelling or point tenderness.  The Drawer sign and the McMurray's sign were negative.  There was no ballottement or instability present.  There was slight popping noted in the superior/lateral aspect of both knees, with no tenderness on the right.  The grind test was negative.  The Veteran completed range of motion testing without pain.  X-rays showed no significant bone pathologies.  The examiner concluded that the examination of the knees was normal.  

The Veteran also reported that he injured his left ankle when he missed the last two steps of a rope ladder and twisted his ankle.  The Veteran reported that he was diagnosed with a chip fracture, placed in a cast for six to eight weeks, and given some therapy later.  The Veteran reported that he had some flare-ups of the ankle approximately twice a week made worse by prolonged standing, and physical actives, especially basketball.  The Veteran reported that he experiences some stiffness, but no swelling, weakness or instability.  The Veteran reported that weather changes, especially cold and damp make his left ankle worse.   X-rays of the left ankle revealed no fracture or dislocation, no destructive bone changes, and a large irregular exostosis arising from the medial malleolus.  The examiner concluded that the Veteran's left ankle examination was normal.  A September 2007 addendum report noted that the examination of the left ankle revealed no warmth or swelling, no bony deformities, no instability, and range of motion was completed without pain. 

The Veteran testified at a Board hearing in October 2009.  The Veteran reported that that he did not have any physical problems before service.  The Veteran reported that he noticed back pain during physical training and going up and down the ladders on the ship.  The Veteran reported that he was prescribed Motrin for his back.  The Veteran reported that currently he has back problems every couple of months when running or lifting weights.  The Veteran also reported that he began having knee issues in the final year of his military service.  The Veteran denied any injury but stated he began having pain, aches, and burning in the front of his knees.  The Veteran also reported that now his knees only give him problems when it is cold and when walking long distances.  The Veteran reported that he has aches and pains and sometimes his knees pop.  The Veteran also testified that he injured his ankle in 1999 and was diagnosed with a hairline fracture, and given a soft cast and crutches.  The Veteran also reported that currently he experiences pain in the left ankle once every couple of months due to physical activity or stepping the wrong way.  

The Board notes that the Veteran was treated for back pain, and a sprained left ankle in service.  The Board also notes that the Veteran was diagnosed with probable patella femoral syndrome of the knees while in-service.  However, based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has currently diagnosed disabilities of the low back, bilateral knees or ankles.  

The Board acknowledges the Veteran's assertions that he current has current disabilities of the low back, bilateral knees, and left ankle.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of disabilities of the low back, bilateral knees, and left ankle, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, including aches, pains, burning, and stiffness any opinion regarding whether he has currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed disabilities of the low back, bilateral knees, or left ankle.  

Instead, the Board finds the July 2007 and September 2007 VA examination reports to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the July 2007 VA examiner is a VA physician's assistant and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the July 2007 VA conclusion that the Veteran does not have current diagnoses is shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, acknowledgement of the Veteran's lay history, and x-rays.  Furthermore, the July 2007 VA examiner's opinions are consistent with the evidence of record that shows the Veteran was treated in service for back pain and a sprained left ankle; was diagnosed in-service with probable bilateral patella femoral syndrome; and currently reports symptoms such as pain, aching, burning, and stiffness pain; however, there is no competent and credible evidence that the Veteran has currently diagnosed disabilities of the low back, bilateral knees, or left ankle.   

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The also Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a left ankle disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


